United States Court of Appeals
                                                                                                   Fifth Circuit
                                                                                                F I L E D
                      IN THE UNITED STATES COURT OF APPEALS
                                                                                                March 23, 2005
                               FOR THE FIFTH CIRCUIT
                                                                                            Charles R. Fulbruge III
                                                                                                    Clerk
                                             No. 04-30965
                                           Summary Calendar




JOSE RAMOS CARABALLO,

                                                                                          Plaintiff-Appellant,

                                                  versus

FEDERAL BUREAU OF PRISONS; ROBERT KOSCO; RON MARTINEZ,

                                                                                        Defendants-
                                                           Appellees.

                        -------------------------------------------------------------
                            Appeal from the United States District Court
                                 for the Western District of Louisiana
                                   USDC No. 1:04-CV-1219-DDD
                        -------------------------------------------------------------

Before WIENER, BENAVIDES and STEWART, Circuit Judges.

PER CURIAM:*

       Jose Ramos Caraballo, federal prisoner # 17850-047, appeals the dismissal with prejudice as

frivolous and for failure to state a claim of his in forma pauperis (IFP) civil-rights suit against the

federal Bureau of Prisons (BOP), Robert Kosco, Camp Administrator, and Ron Martinez, Education

Supervisor.   Caraballo argues that the district court failed to address his claim under the

Administrative Procedures Act (APA) and that the dismissal of his APA claim was error because the

       *
           Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
APA provides for a private cause of action to challenge an agency’s administrative procedures where

no monetary damages are sought.

       Caraballo’s APA claim consisted only of his contention that BOP’s Program Statement

1315.07 violates the APA because “it fails to ensure meaningful access to the courts to non-English

speaking inmates.” The district court correctly found that Caraballo had not established that he was

denied meaningful access to the courts. Thus, Caraballo has not shown that the district court erred

in dismissing his APA claim.

       Caraballo also argues that the dismissal of his action to compel the BOP to provide non-

English speaking inmates with meaningful access to the courts was error because the BOP has failed

to meet the “‘meaningful access requirements’” set forth by the Court in Lewis v. Casey, 518 U.S.
343 (1996). Although he states that he incorporates his objections to the magistrate judge’s report

and recommendation in support of this argument, we do not consider them. See Peel & Co., Inc. v.

The Rug Market, 238 F.3d 391, 398-99 (5th Cir. 2001).

       Caraballo also asserts that he was denied meaningful access to the courts because he was

unable to assist his attorney during his direct appeal by conducting legal research. Because Caraballo

had court-appointed counsel on appeal, he had no constitutional right of access to a law library in

preparing his defense, and Caraballo failed to state a claim for which relief may be granted. See

Degrate v. Godwin, 84 F.3d 768, 768-69 (5th Ci r. 1996). Moreover, Caraballo does not assert a

“relevant actual injury” regarding his criminal appeal. See Lewis, 518 U.S. at 351.

       Caraballo further contends that the fact that the district court did not permit him to cure the

alleged defect in his pleadings demonstrates that he has been denied meaningful access to the courts.




                                                -2-
This argument is meritless. Caraballo’s complaint was that the defendants had denied him access to

the courts.

       Finally, Caraballo asserts that he is presently preparing a petition for writ of certiorari to the

Supreme Court and that he is unable to do so without legal materials translated into Spanish “or legal

assistance of some type.” We do not consider this new issue on appeal. See Stewart Glass & Mirror,

Inc. v. U.S. Auto Glass Discount Ctrs., Inc., 200 F.3d 307, 316-17 (5th Cir. 2000).

       Caraballo’s appeal is without arguable merit and is frivolous. See Howard v. King, 707 F.2d
215, 219-20 (5th Cir. 1983). It is therefore DISMISSED. See 5TH CIR. R. 42.2. Caraballo is

CAUTIONED that the dismissal of this appeal as frivolous counts as a strike under 28 U.S.C.

§ 1915(g), as does the district court’s dismissal of his complaint. See Adepegba v. Hammons, 103
F.3d 383, 387-88 (5th Cir. 1996). Caraballo is CAUTIONED that if he accumulates three strikes

under 28 U.S.C. § 1915(g), he will not be able to proceed IFP in any civil action or appeal filed while

he is incarcerated or detained in any facility unless he is under imminent danger of serious physical

injury. See 28 U.S.C. § 1915(g).

       APPEAL DISMISSED; SANCTION WARNING ISSUED.




                                                 -3-